Citation Nr: 0729641	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-39 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right knee 
disability, claimed as secondary to the service-connected 
left knee disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in August 2004 and 
February 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas, which 
denied entitlement to the benefits currently sought on 
appeal.

The appellant testified before the undersigned Veterans Law 
Judge in a videoconference hearing at the RO in December 
2006.  His representative has asked (September 2007 Informal 
Brief, p. 1) for a new hearing based on the many instances of 
"(inaudible)" in the transcript of that hearing.

The case is remanded to the RO for the following action:

The appellant should be scheduled for a 
videoconference hearing following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.704 
(2006).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 





action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



